DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on 9 August 2021 is acknowledged.
Claims 1-5 and 13-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9 August 2021.

Information Disclosure Statement
The information disclosure statements (IDS) have been considered. Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. See MPEP 609.05(b). Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action. 


Claim Objections
Claim 11 is objected to because of the following informalities:  
Claim 11 refers to “the air analyze”; it appears this actually should refer to “the air analyzer”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 7, 11, 12, and 23-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6, in lines 12-13, calls for detecting and storing a time/location of the device “during use”; it is unclear what constitutes use – measurement of peak inspiratory flow? Measurement of maximum expiratory flow? Delivery of medication? All of these? Further, if “use” refers only to delivery of medication but the device detects if any medication was dispensed (which has the possibility of a negative answer), how could the device be considered to have been used if no medication was dispensed?

Lines 25-31 setting forth the data included in the profile are unclear because the claim requires that all parameters be included (the list includes only an “and”, not “and/or”) but then contemplates that not all of the parameters are included (“combinations thereof”). It is unclear if the intent is for the profile to always include data related to all of these parameters or if it is possible for only some of these parameters to be represented.
Lines 34-35 call for display of “any alert of a predicted geographic location or time of day” of an undesired outcome; line 23 already calls for generating an alert if such an outcome has been predicted. It is unclear if this is the same alert, or a different alert, and whether both alerts include the same information.
Claim 7 calls for sensors to detect a biomarker in line 2, but then in line 4 refers to a concentration value of that biomarker. The recited sensors in line 2 do not detect a concentration, they merely detect a presence, such that it is not clear whether the sensors are 
Claim 11 calls for tracking a change in the profile over time; claim 6 only calls for generating a single profile based on the single set of data collected, such that it is not possible to track this single profile over time.
Claim 12 recites that the profile includes a diagnosis of a condition or a treatment for the condition. First, the claim as presented is missing essential elements, that being identifying the data which is used to diagnose a condition and how that task is actually performed, followed by the process of using the identified condition to determine (and provide?) a treatment. Further, claim 12 as recited cannot be performed, as it sets forth diagnosing a condition as an alternative to indicating a treatment for the condition, but it is not possible to indicate a treatment for a condition which has not been identified. However, as presented, the claim requires that indication of a treatment be done only if diagnosis of a condition is not performed.
Still further, it is entirely unclear how the profile (a collection of data stored on the computing unit) can include a treatment (the act of providing care). It appears that the claim might intend to call for the profile to include a suggested treatment, or a record of a treatment in progress; clarification is required.
Claim 23 calls for measuring data “from one or more geographical locations in which the inhalation device is located”. Claim 6 already calls for detecting “the geographic location of the electronic inhalation device during use”. It is unclear if the locations identified in claim 23 are the same locations which are already found as part of claim 6, or if these locations are 
Claim 24 calls for a flow sensor to be “disposed upstream in air flow of the inhalation tube during use”. As “upstream” is a relative term, it is entirely unclear where this should be located, as the claim does not indicate what this sensor is upstream relative to. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 6, 7, 11, 12, and 23-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) generating a pulmonary health profile from monitored data and predicting undesired pulmonary health incidents from the profile, which falls under the grouping of mental processes. This judicial exception is not integrated into a practical application because the recited device performing the abstract idea is merely a generic computing unit recited at a high level of generality solely for providing a technological environment for execution of the abstract idea itself (see MPEP 
The dependent claims also fail to provide anything significantly more, as claims 7 and 23-25 are directed to additional extrasolution data gathering, and claims 11 and 12 are directed additional steps of analysis of the gathered data which are part of the abstract idea itself.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 11, 12, and 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oliveras (US 2017/0274163) in view of Steller (Microcontroller Based Diagnostic Smart Inhaler; Andrew Steller, University of Cincinnati, 7 December 2014; http://rave.ohiolink.edu/etdc/view?acc_num=ucin1445615167) and Bitran (US 2017/0039344).

Regarding claim 6, Oliveras discloses a system for monitoring pulmonary health outcomes of a patient, system comprising: an electronic inhalation device comprising an inhalation tube (element 100), one or more air flow sensors (paragraph [0029]), memory (element 445), and a microprocessor (element 457), wherein the electronic inhalation device is 
Oliveras further discloses the pressure sensors may measure the pressure change caused by expiration (paragraph [0048]) but does not explicitly call for measuring a pulmonary output for the patient, the pulmonary output determined by measuring a maximum flow achieved during an exhalation; Steller teaches a system for monitoring pulmonary health 
Oliveras, as modified above, does not disclose the air analyzer being configured to determine whether the pulmonary health profile indicates that any detected geographic locations and times of day are predictive of undesired pulmonary health outcomes and generate an alert if such determination is made; or the display being configured to display an output of the pulmonary health profile and any alert of a predicted geographic location or time of day of undesired pulmonary health outcome received from the air analyzer.  

generate a pulmonary health profile for the patient based on the patient’s medical data (paragraph [0016], [0017]) and to determine whether the pulmonary health profile indicates that any detected geographic locations and times of day are predictive of undesired pulmonary health outcomes and generate an alert if such determination is made (paragraph [0034], [0038]); 
the pulmonary health profile comprising data “related” to patterns of use of the electronic inhalation device by the patient, inspiratory flow rates of the patient, frequency of use of the electronic inhalation device by the patient, medications administered by the 3Attorney Docket No. P430112.WO-US.01 (610327) electronic inhalation device to the patient, dosing information related to use of the electronic inhalation device by the patient, patient airway resistance, patient inspiratory volumes, patient inspiratory vital capacity, patient Peak Inspirational Flow, patient Maximum Inspirational Flow at 50%, and combinations thereof (paragraphs [0016], [0017], [0021]; any medical data is “related to” all of these parameters); and 
a user device communicatively coupled to the air analyzer and comprising a display, the display configured to display an output of the pulmonary health profile and any alert of a predicted geographic location or time of day of undesired pulmonary health outcome received from the air analyzer (paragraph [0034], [0038]).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have made the system of Oliveras, as modified above, and further configured the air analyzer to determine whether the obtained 

Regarding claim 11, Bitran further teaches that the at least one computing unit is further configured to track a change in the pulmonary health profile of the patient over time (paragraphs [0021]-[0023], [0026], [0038]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have made the system of Oliveras, as modified above, and also configured it to track changes in the pulmonary health profile over time, as further taught by Bitran, in order to determine if the patient’s condition is worsening or improving.  
Regarding claim 12, Bitran further teaches that the pulmonary health profile includes at least one of a diagnosis of a pulmonary condition or a treatment for the pulmonary condition (paragraph [0037]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have made the system of Oliveras, as modified, and included a diagnosis in the pulmonary health profile, as further taught by Bitran, in order to reduce the time needed to identify conditions.
Regarding claim 23, Oliveras further discloses that the electronic inhalation device further comprises one or more environmental sensors configured to measure environmental data associated with one or more environmental conditions from one or more geographical locations in which the inhalation device is located; and wherein the at least one computing unit 
Regarding claim 24, Oliveras further discloses that the one or more air flow sensors of the electronic inhalation device include a first sensor disposed “upstream” in air flow of the inhalation tube during use and a second sensor disposed external to air flow of the inhalation tube during use, the first sensor measuring an internal pressure and the second sensor measuring an external pressure during use, the air flow rate measured from a pressure differential between the internal pressure and the external pressure (paragraphs [0036]-[0038]).  
Regarding claim 25, Oliveras further discloses that the air flow rate is measured based on a pressure drop between the airflow and a surrounding atmosphere (paragraph [0060]).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oliveras, as modified and applied above, and further in view of Shetty (US 2017/0270260).
Oliveras, as modified, does not disclose the electronic inhalation device additionally comprising a biomarker sensor or the pulmonary health profile including a concentration of the biomarker. Shetty teaches an electronic inhalation device (paragraphs [0069]-[0070]) which, in addition to sensing breath pressure and flow (paragraph [0111], [0128]), also comprises one or more sensors to detect a biomarker of patient health in exhalation air flow (paragraph [0126], [0128]), and which is configured to include the biomarker’s concentration in generation of the patient’s pulmonary health profile (paragraph [0128]), wherein the biomarker of patient health is selected from nitric oxide, acetone, ammonia, H2S, or toluene (paragraphs [0126], [0128]). It .  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2018/0056018 to Canvin, which discloses a similar smart inhaler system which measures PIV and FEV and makes predictions about the patient’s future conditions and inhaler usage.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN E TOTH whose telephone number is (571)272-6824. The examiner can normally be reached Mon - Fri 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KAREN E TOTH/Examiner, Art Unit 3791                                                                                                                                                                                                        /CHRISTIAN JANG/Primary Examiner, Art Unit 3791